Opinion of the Court by
Judge Nunn
Affirming.
On the 29th day of March, 1907, the grand jury of Mason county returned an indictment against appellee, charging it with having violated: section 3915, Ky. St. 1909, which is known as the “Anti-Trust and Pooling Statutes.” Appellee entered its pleas to this indictment, and they were sustained by the court.
It is the duty of the courts to uphold, and in so far as possible to give effect to, all statutes enacted by the legislative department of the government. To this end this court, in the cases of Commonwealth v. International Harvester Company (the opinion in which was delivered the 30th day of January, 1909) 115 S. W. 703, and Owen County Burley Tobacco Society v. Brumback, 32 Ky. Law Rep. 916, 107 S. W. 710, the opinion in which was delivered by Judge Carroll in chambers, properly construed the act of *7701906 (Act March 21, 1906, p. 429, c. 117), known as the “Pooling Act,” and the act of 1890, known as the “Anti-Trust and Pooling Statute,” and by the construction placed upon the two statutes the act of 1906 modified the act of 1890 to the extent of allowing pools, combines, agreements, etc. But we said that both acts are governed and limited by section 198 of the Constitution, to the extent that no person or corporation engaged in a pool, trust, or combine is allowed to agree to, or to raise, or to depreciate, or to attempt to raise or depreciate, the price of any article above or below its real value; and it matters not whether the agreement to raise or depreciate the real value of the article was made, or the acts committed or attempted to be committed, at the time of the formation of the original pool or combine or after-wards. The purpose of the General Assembly was to prevent such unlawful combinations and to punish the offenders, to the end that the offense be not repeated.
The indictment in this case having been drawn under section 3915, Ky. St. 1909, as originally passed by the Legislature, it does not conform to the act of 1890 as modified by the act of 1906, and- as construed in the cases referred to. Therefore the lower court did not err in dismissing the prosecution,
Judgment affirmed.